DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 4/14/2021, has been entered.  Applicant’s arguments are persuasive. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the applicant’s arguments. 

Claim Status
Claims 1 and 3-9 are pending and being examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5-8 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swanson et al (US 20180353885 A1; hereinafter "Swanson"; previously of record) (Domestic priority from PRO 62/517939 filed on June 11, 2017) in view of Arawaka (Machine translation of JP H10307115 A; hereinafter “Arawaka”; previously of record) in view of Swanson et al (US 20180128763 A1; hereinafter “Swanson-2”) (Domestic priority from 11/4/2016).
Regarding claim 1, Swanson teaches a gas detector (Swanson; para [10]) a contact combustion-type gas sensor (Swanson; para [38, 39]; Fig. 2A and 2D; combustible gas sensor 10), the contact combustion-type gas sensor comprising: 

a first gas detection element disposed in the one detection chamber (Swanson; para [38, 39, 40]; Fig. 2A, 2B; active element 20);
a second gas detection element disposed in the other detection chamber (Swanson; para [38, 39]; Fig. 2A and 2D; compensating element 30); 
wherein: 
each of the first and second gas detection elements has a catalyst carried by a carrier made of a metal oxide (Swanson; para [10, 34, 38]; Fig. 2B; catalytic bead 22) sintered compact firmly fixed to a temperature measuring resistor (Swanson; para [38]; platinum alloy wire 124);
a gas inlet (Swanson; para [38]; Fig. 2D; inlet 13) of the one detection chamber is provided with a silicone removal filter (Swanson; para [13, 39]; Fig. 2A, 2D; filter 86 configured to remove relatively high molecular weight catalyst inhibitors or poisons such as silicone compounds). 
The output processing unit (Swanson; para [41]; one or more processor systems 92 (for example, including one or more microprocessors)
Swanson does not teach a gas inlet of the other detection chamber is provided with no silicone filter.
However, Arawaka teaches an analogous art of gas detector (Arawaka; para [12]; Fig. 2; gas sensor unit 101) comprising a first gas inlet (Arawaka; para [12, 14]; Fig. 2; Image 1; flow path of gas component G shows the first inlet) provided with a removal filter (Arawaka; para [12, 14, 15]; Fig. 2; Image 1; gas filter 8) and a second gas inlet (Arawaka; para [12, 14]; Fig. 2; flow path of gas component G’ shows the second inlet) that does not have a removal filter (Arawaka; Fig. 2).  It would have been 

    PNG
    media_image1.png
    903
    1034
    media_image1.png
    Greyscale

Image 1. Arawaka fig. 2 depicts the gas component G and G’, wherein the gas components go into the respective gas collection spaces S1 and S2.  
Modified Swanson does not teach the output processing unit configured to acquire a first output data provided on a test gas by the first gas detection element with first concentration data of a target gas being detected in the test gas, a second output data provided on the test gas by the second gas detection element with second concentration data of the target gas being detected in the test gas, and to output a higher one of the first concentration data and the second concentration data as a concentration indication value of the target gas being detected. 
However, Swanson-2 teaches an analogous art a combustible gas sensor (Swanson-2; Abstract) further comprising an output processing unit (Swanson-2; para [41, 58]; Fig. 3C; processor system 392 including one or more processors) configured to acquire a first output data provided on a test gas by the first gas detection element with first concentration data of a target gas being detected in the test gas (Swanson-2; para [22]; The first electronic circuitry is further adapted to determine a concentration of the species of gas from a second output of the first combustible gas sensor), a second output data provided on the test gas by the second gas detection element with second concentration data of the target gas being detected in the test gas (Swanson-2; para [23]; The second electronic circuitry is further adapted to determine a concentration of the species of gas from a second output of the second combustible gas sensor), and to output a higher one of the first concentration data and the second concentration data as a concentration indication value of the target gas being detected (Swanson-2; para [58]; Output of sensors 100 may, for example, be provided to a user or users via a user interface 396 (for example, including a display) in operative connection with processor system 392; examiner indicates that all the output data is provided, thus the higher one is provided).  It would have been obvious to one of ordinary skill in the art to have modified the output processing unit of modified Swanson to acquire a first output data, a second output data and output a higher one of the two concentration data as taught by Swanson-2, because Swanson-2 teaches that the predetermined threshold concentration and the electronic circuitry may further generate an alarm signal (Swanson-2; para [20]). 
Regarding claim 5, modified Swanson teaches the gas detector in claim 1, comprising a sensor drive unit (Swanson; para [41]; a power source 96) configured to drive the contact combustion-type gas sensor, wherein the sensor drive unit intermittently drive each of the first and second gas detection elements so as to repeat the same or continuous energization duration and non-energization duration for each of the first and second gas detection elements.  Modified Swanson teaches the power source 
Regarding claim 6, modified Swanson teaches the gas detector in claim 5, wherein the sensor drive unit includes a power source circuit (Swanson; para. [0041]; a power source 96 may, for example, include one or more batteries in the case of a portable combustible gas sensor) that is common to the first and second gas detection elements and the sensor drive unit is configured to alternatively energize each of the first and second gas detection unit.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114).
Regarding claim 7, modified Swanson teaches the gas detector in claim 1, wherein the energization duration is 0.5 to 2 seconds and the non-energization duration is one second or greater.  Swanson teaches the power source 96 is capable of the energization and non-energization duration.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114).  
Regarding claim 8, modified Swanson teaches the gas detector in claim 1, wherein each of the first and second gas detection elements of the contact combustion-type gas sensor employs any of ZrO2 and Al2O3 as the carrier (Swanson; para [34]; support structure is a refractory metal oxide including, for example, one or more oxides of aluminum, zirconium) and at least one type selected from the group consisting of Pt, Pd, PtO, PtO2, and PdO as the catalyst (Swanson; para [34]; the active metal is one or more noble metals such as palladium, platinum, rhodium, silver). 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Arawaka in view of Swanson-2, and further in view of Takeuchi (US 20200001223 A1; hereinafter "Takeuchi"; previously of record). (Takeuchi has foreign priority from Japanese application 2017-039572 filed on March 2, 2017) 
Regarding claim 3, modified Swanson teaches the gas detector in claim 1, with the silicone removal filter (Swanson; para [39], Fig. 2D, porous filter 86). 
Modified Swanson does not teach a filter including a support having air permeability and silica.
However, Takecuchi teaches the analogous art gas sensor (Takecuchi; Fig. 6; gas sensor 2) comprising a silicone removal filter (Takecuchi; para [14]; filter absorbs siloxanes) including air permeability and silica (Takecuchi; para [53]; Fig. 6; mesoporous silica filter 10).  It would have been obvious to one of ordinary skill in the art to have modified the silicone removal filter of modified Swanson to include air permeability and silica taught by Takecuchi, because Takecuchi teaches the filter has a far higher siloxane removal capacity (Takecuchi; para [16]).
Regarding claim 4, modified Swanson teaches the gas detector in claim 1, with the silicone removal filter (Swanson; para [39], Fig. 2D, porous filter 86). 
Modified Swanson does not teach a filter including a support having air permeability and fumed silica.
However, Takecuchi teaches the analogous art gas sensor (Takecuchi; Fig. 6; gas sensor 2) comprising a silicone removal filter (Takecuchi; para [14]; filter absorbs siloxanes) including air permeability and fumed silica (Takecuchi; para [79]).  It would have been obvious to one of ordinary skill in the art to have modified the silicone removal filter of modified Swanson to include air permeability and fumed silica taught by Takecuchi, because Takecuchi teaches the filter has a far higher siloxane removal capacity (Takecuchi; para [16, 23]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swanson in view of Arawaka in view of Swanson-2, and further in view of Katsura (US 4792433 A; hereinafter "Katsura"; previously of record).
Regarding claim 9
Modified Swanson does not teach a ratio of the catalyst to the carrier that is 10 to 30wt%. 
However, Katsura teaches the analogous art gas sensor (Katsura; Fig. 3) includes a catalyst layer comprising at least one kind of metal catalysts of Pt, Pd, and Rh and at least one kind of carriers of Al2O3, ZrO2, and SiO2 (Katsura; col. 3, lines 57-60) in an amount preferably of 0.05 to 20 wt.% (Katsura; col.3, lines 16).  It would have been obvious to one of ordinary skill in the art to have modified the ratio of modified Swanson to fall between 10 to 30 wt.% taught by Katsura, because Katsura teaches that no sufficient sensitivity and selectivity can be obtained outside of the above ranges (Katsura; col.4, lines 23-25). 

Response to Arguments
	Applicant’s arguments, see pages 2-5, filed 4/14/2021, with respect to the rejection of independent claims 1 and dependent claim 3-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made to address the “output processing unit” of claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798